Title: Memorial from George Hammond, 2 May 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, has the honor of submitting to the Secretary of State the following particulars relative to the capture, in the Bay of Delaware, of the British ship Grange commanded by Edward Hutchinson and bound from this port to Liverpool.

On Thursday the 25th. of April last at 11 o’clock A.M. as the Ship Grange, having a Delaware pilot on board, was lying at anchor near the Buoy of the Brown in the Bay of Delaware, a Frigate appeared off the Capes under British colours, which she continued to display until she approached within half a mile of the Grange, at which time they were struck, the colours of France hoisted in their place, and the frigate proved to be the French frigate Embuscade——Bompart Commander. On the Grange’s shewing the colours of her nation, the frigate fired a shot over her as a signal to surrender, which Captain Hutchinson immediately obeyed. The Captain of the frigate then sent his boat with thirty or forty men, who took possession of the Grange as a prize to the French Republic, and sent the crew prisoners on board of the Frigate. The Grange arrived in the harbour of this city Yesterday Evening, but her crew still remain in confinement on board of the Embuscade.

From this statement, corroborated by the annexed affidavit of the Pilot, and the affirmations of Two respectable passengers on board of the Grange, it is manifest that the French frigate Embuscade captured the British Ship Grange, as she was lying at anchor within the  territory and jurisdiction of the United States, in direct violation of the Law of Nations. The Undersigned therefore can entertain no doubt that the executive government of the United States will consider this infringement on its neutrality and this aggression on its jurisdiction as a sufficient ground of compliance with the requisition which the Undersigned has now the honor of formally and respectfully making—that the executive government of the United States will adopt such measures as to its wisdom may appear the most efficacious for procuring the immediate restoration, to the agent for the owners residing in this city, of the British Ship Grange, and for obtaining the liberation of her crew now illegally and forcibly imprisoned on board of the French frigate l’Embuscade. 

Geo. Hammond


Philadelphia 2d. May 1793

